Filed by Alpha Beta Netherlands Holding N.V. Pursuant to Rule 425 under the Securities Act of 1933 Subject Companies: NYSE Euronext (Commission File No. 001-33392) Deutsche Börse October 24, 2011 Video message from NYSE Euronext CEO Duncan Niederauer to NYSE Euronext employees: Greetings Everybody: As you probably know by now, I will be spending most of this week in Brussels as we have our hearing in front of the EU Commission this coming Thursday and Friday. As we’ve seen over the last few months the media has paid an awful lot of attention to this merger and this week it will be at a fever pitch. I’m sure it will get a lot of focus, particularly in the EU this week. I’m personally excited about having the opportunity to be in front of the EU Commission this week because not only does it give us a chance to remind the Commission why we’re doing the merger but it also gives us an opportunity to put in context what some of our competitors have been saying during the comment period about the deal. We also think it’s an opportunity to refocus everyone on why we put this deal together in the first place. There are a lot of benefits that will accrue to a wide variety of market participants and to the EU broadly speaking, all the while preserving competition. So, here is what we hope to focus the Commission’s attention on at the hearing: Number one, competition in our industry is clearly global, this is not a European market, we operate in a global market and there’s never been more competition, there’s never been more fragmentation. If anything our deal should be well received because it enhances transparency, it enhances the safety of the markets, and if we get it right it should facilitate better risk management for the industry and our clients; Secondly, we believe that this transaction in particular supports the European Commission’s long standing objective of a Pan-European single financial market. Think of that as the place where SMEs and large companies alike can go to raise capital, which we all know is so important for stimulating job creation and economic development in the region; Thirdly, we are going to try to impress on everybody that our derivatives businesses are not competitive but in fact complementary. If we put these together it creates a European champion, a counterweight if you will, to the very strong businesses in the U.S., Latin America and Asia. For Europe, in my mind, this is an opportunity that should not be missed. And, finally, we believe our deal is going to provide a lot of direct benefit to clients. At a time when capital is critical we plan on delivering 4 billion in capital efficiencies to our clients and 100 million in real cost savings. These benefits are unique to this transaction and it is unlikely that they could be achieved any other way.
